DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10710895 and in view of Tenne II (US Pat.: 5958358).
	Claim 1 of ‘895 overlaps Claim 1 of the current claims except the feature of reducing the particle size of the tungsten oxide powder to less than 2 microns and then heating the precursor in an inert atmosphere.
Tenne describes a method of making WS2 (col. 4, lines 1-4) and explains that their process of making may include processing a powder of WO3 by further grinding the powder to a size of about 100nm (example 13 and col. 18, lines 63-65) and then treating it with a stream of H2S (col. 18, lines 65-67) to make WS2 (col. 19, line 8).  The product made is effective in a wide variety of electronic applications (col. 5, lines 3-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that grinding a powder of WO3 will further reduce the particle size of the oxide.
	As to the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind a WO3 powder prior to sulfidization of the oxide, as taught by Tenne II for use with ‘895 because performing this pre-step is known to effectively produce a WS2 product for use in electronics.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 2-3 recites “that 50% of the powder will be below 1µm with the most abundant grain size around 1 µm”.  “the most abundant” however is a relative term and therefore unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenne (WO 00/66485) (Tenne I) and in view of Tenne II (US Pat.: 5958358).
Tenne I describes a method of synthesizing transition metal chalcogenide nanotubes (titles) produced by obtaining WO3 nanoparticles (pg. 6, lines 30-31 to col. 7, lines 1-2) and then heating them in the presence of H2/N2 (which are inert gases) (pg. 9, lines 20-24) in a chamber (pg. 12, line 1) and/or under reduction conditions (pg. 4, lines 17-22).
  Then this tungsten oxide is then treated in a gas stream of H2S and inert gas in a reactor to form WS2 (pg. 12, lines 10-14).  This conversion can be considered both a reduction and sulfidization reaction.   
The product made is then separated (see Claim 17).  
The produced nanotubes are found to be in a mat (shown in Fig. 2a and 2b), which can be considered a cluster.  
Tenne I does not describe the dimensions of the cluster or that the tungsten oxide is reduced in size prior to sulfiding.
	As to the size of the cluster, although Tenne I does not describe the size of the cluster, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material made the same way would have the same size.
The reference does not disclose that the tungsten oxide precursor powder is first treated to reduce it size prior to formation of the product.  
Tenne II describes a method of making WS2 (col. 4, lines 1-4) and explains that their process of making may include processing a powder of WO3 by further grinding the powder to a size of about 100nm (example 13 and col. 18, lines 63-65) and then treating it with a stream of H2S (col. 18, lines 65-67) to make WS2 (col. 19, line 8).  The product made is effective in a wide variety of electronic applications (col. 5, lines 3-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that grinding a powder of WO3 will further reduce the particle size of the oxide.
	As to the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind a WO3 powder prior to sulfidization of the oxide, as taught by Tenne II for use with Tenne I because performing this pre-step is known to effectively produce a WS2 product for use in electronics.

	As to Claim 10, Tenne I teaches that the amount of H2 and H2S gas fed to the reactor can be in an amount of 1.4 ≤ FH2 /FH2S ≤ 11 (pg. 20, line 22).  Therefore, the amount of H2 and H2S in the reactor will overlap the claim range of 20-50% of each gas.

	As to Claim 12, Tenne I describes the product as being a hollow WS2 nanotube (pg. 6, lines 22-23) with an oxide along the axis with the outermost layer being sulfide (pg. 6, lines 23-25).  Since the outside is sulfide and the axis contains oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this oxide can be considered the core of the material.

References Made of Record
	The following additional references from the examiner’s search are made of record:
Huang (US Pub.: 2017/0341935).  Huang describes a method of synthesizing a powder product (para. 50) containing WS2 nanomaterial (title) using a process that first supports W onto mesocarbon microbeads (para. 8) and then grinds the combined product (para. 9).  The W metal is then heated until the metal becomes an oxide, such as WO3 (para. 9). In one example, the carbon microbeads have a diameter of 2-5µm (para. 59).  

Hubacek (US Pub.: 2004/0256601).  Hubacek describes a coated particle (title) where the particle can include carbon-based materials (para. 54) that support electroconductivity (para. 55).  As to the size, Tenne I explains that the WS2 nanotube can optionally be made from short oxide whiskers (pg. 18, lines 31-32).  Nanotubes can be considered cylindrical bodies.  

Allowable Subject Matter
Claims 7, 8, 9, 11, 13, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For Claim 7: Tenne I does not describe grinding down the WO3.  Tenne II describes grinding down the precursor oxide but does not describe that the size is ground so that 50% of the powder is below 1µm with the most abundant grain size around 1µm.
For Claim 8, Tenne I does not describe reducing the particle size. Tenne II describes reducing the particle size but does not describe reducing the particle size down in order to provide certain dimensions for the clusters of the cylindrical body product after sulfidizing.  
	As to Claim 9, this claim would be rejection for the following reasons, but since this claim depends on Claim 8, this claim is allowed: (As to the features of Claim 9, Tenne I describes the heated temperature as being from 835 to 840 degrees C under flow of N2 (pg. 9, lines 20-25).  Since the pressure is not recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pressure employed is ambient).
As to Claim 11, Tenne I describes a ratio of FH2/N2/FH2S that ranges from 27.5 to 400 (see table 3a and the ratio of H2/N2 in that flow if 5:95 (see Table 3a).  Therefore, the amount of N2 wont be lower than the amount of H2.
As to Claim 13, Tenne I describes heating the WO3 precursor at a temperature of 800-850 degrees C (page 4, lines 17-20).  This is higher than the claimed range in claim 13.
Claims 14 and 15 depend from Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 19, 2022